Citation Nr: 1807506	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-26 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for degenerative changes of the thoracic spine (hereinafter thoracic spine disability) prior to October 1, 2014, and in excess of 20 percent thereafter.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to July 1992.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office.  The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in November 2016.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At the Veteran's November 2016 Board hearing, he testified that he receives continued treatment for his thoracic spine disability at a chiropractor.  Additionally, in March 2017, the Veteran submitted a letter from Dr. A.J.A. at the Viscount Chiropractic Health Center, which indicated the Veteran had received treatment at this facility.  However, after a review of the claims file, the Board is unable to locate any chiropractic treatment records.  Thus, it appears there are outstanding private treatment records, and a remand is necessary in order to obtain those records and any other outstanding private or VA treatment records.  See 38 U.S.C. § 5103A (b), (c); 38 C.F.R. § 3.159 (b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran last underwent a VA examination of his thoracic spine disability in October 2014; however, the Board cannot find this exam to be adequate for rating purposes.  

First, in a recent holding, the United States Court of Appeals for Veterans Claim (Court) held that 38 C.F.R. § 4.59 requires that VA joint examinations must, where possible, include range of motion results for pain on both active and passive motion, in weightbearing and non-weightbearing, and if possible, with the range of the opposite undamaged joint where applicable.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The Board notes that the Veteran's last VA examination in October 2014 of his thoracic spine disability did not include the range of motion testing results required by Correia.  

Additionally, in the October 2014 examination, the examiner noted the Veteran had no radiculopathy of the bilateral lower extremities.  However, in a March 2017 private treatment note, the Veteran's physician noted the Veteran had radiculopathy and bilateral leg pain.  Thus, clarification is needed regarding whether the Veteran has radiculopathy of the bilateral lower extremities, and if so, whether the radiculopathy is secondary to his thoracic spine disability.  

Further, during the examination, the Veteran reported flare-ups of his thoracic spine disability, and indicated that he had total range of motion and functional loss during a flare-up due to pain, weakness, fatigue, and incoordination.  Following the examination, the VA examiner opined it was less likely than not that pain, fatigability, or incoordination caused a total range of motion or functional loss in the Veteran's thoracic spine during flare-ups, or when the joint was used repeatedly over a period of time.  He also stated that since the Veteran was not examined during a flare-up or extended use episode, a further opinion on this issue was not feasible, without resorting to speculation.  

However, the Court recently issued an opinion addressing whether a VA examiner is permitted to decline to offer an estimate as to additional functional loss during flare-ups if the veteran is not undergoing a flare-up at the time of the examination.  In Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), the Court held that the Board may accept a VA examiner's assertion that he or she cannot offer such an opinion without resort to speculation only after it determines that the examiner's conclusion is not based on the absence of procurable information or on a particular examiner's shortcomings or general aversion to offering an opinion on issues not directly observed.  It must be clear that such an opinion is not procurable based on a lack of knowledge among the "medical community at large" and not merely on a lack of expertise, insufficient information, or unprocured testing on the part of the specific examiner.  Thus, it appears the October 2014 VA examiner did not comply with the recent holding in Sharp. 

Based on the above, the Board finds that a remand is necessary in order to afford the Veteran another VA examination of his thoracic spine disability that addresses all of the above noted deficiencies.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all outstanding VA treatment records from the El Paso VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.  

2.  After securing the necessary releases, attempt to obtain the outstanding treatment records from the Viscount Chiropractic Health Center, or any other outstanding private treatment records identified by the Veteran.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.  

3.  Schedule the Veteran for a VA examination to determine the current severity of his thoracic spine disability.  The examiner should identify and completely describe all current symptomatology.  The examiner should specifically state range of motion findings for the Veteran's thoracic spine.  

Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner should record the results of range of motion testing for pain (1) on BOTH active and passive motion AND (2) in weightbearing and non-weightbearing.  If the examiner is unable to conduct the required testing he or she should clearly explain why that is so.

Additionally, the examiner should address any neurological complications associated with his thoracic spine disability, to include any radiculopathy, or bowel or bladder dysfunction that may be related to the Veteran's thoracic spine disability.  In doing so, the examiner should specifically discuss the March 2017 treatment note that indicated the Veteran has bilateral radiculopathy and leg pain.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if flare-ups are reported by the Veteran).  The examiner should assess or estimate the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If the Veteran is not having a flare-up when examined, the examiner should determine whether he or she can estimate, given the Veteran's description of symptoms, what his range of motion would be on flare-up.  If it is not feasible to offer such an opinion to any degree of medical certainty without resort to speculation, the examiner must provide a specific explanation for why this is so.  If such an opinion is not procurable based on a lack of knowledge, then the inability to offer such an opinion must be based on a lack of knowledge among the "medical community at large," and not merely a lack of expertise, insufficient information, or unprocured testing on the part of the examiner.

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

4.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




